DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 27: It is unclear how the disconnect point can be in both the disconnect sub and the downhole sealing device.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26, from which claim 27 depends, recites that “a disconnect point” is located in a wall of a body of a disconnect sub. Claim 27 recites, “the disconnect point located with the female threaded connector” and “a female threaded connector in the downhole sealing device.” Therefore, claim 26 requires the disconnect point to be in the disconnect sub and claim 26 requires the disconnect point to be in the downhole sealing device. These limitations are mutually exclusive. This results in claim 27 failing to include all the limitation of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-10, 13-14, 16-17, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Treese (US 3,387,863) in view of Myracle (US 2,059,175).
With respect to claim 26: Treese discloses a disconnect sub (14) for releasably connecting a downhole sealing device (12 and everything downhole of it) for deployment in a wellbore (Fig. 1) of an oil, gas or water well to a pipe string (16), the disconnect sub comprising: 

clockwise rotation of the pipe string and the disconnect sub relative to the downhole sealing device to disconnect the left-hand thread from the downhole sealing device, and 
application of an axial tensile load to the disconnect sub equal to or greater than the tensile break value of the disconnection point to separate the first and second parts the wall of the body at the disconnection point (Col. 3, lines 25-35; Col. 4, lines 33-47; Fig. 3).
Treese does not disclose the downhole first threaded end comprising a left-hand thread and the uphole second threaded end comprising a right-hand thread.
Myracle teaches it is known in the art to have a coupling (10) with a downhole first threaded end (13) comprising a left-hand thread (Col. 1, lines 41-50) and the uphole second threaded end (12) comprising a right-hand thread (Col. 1, lines 50). It would be obvious to one having ordinary skill in the art at the time of filing to combine the thread directions of Myracle with the invention of Treese since there are a finite number of possibilities for the directions of the threads. Each of the threads can be either left-handed or right-handed. Therefore, it is within the ordinary skill in the art to select the directional configuration of Myracle in order to optimize operations.
With respect to claim 2: Treese from the combination of Treese and Myracle further teaches the disconnect sub comprises a notch (32, 36) in the wall of the body (Fig. 2), wherein the wall of the body 
With respect to claim 3: Treese from the combination of Treese and Myracle further teaches the disconnection point has a predetermined tensile break value such that the disconnection point will fail when a threshold value of axial tensile load is applied to the disconnect sub (Col. 3, lines 25-35, 72-74; Col. 4, lines 33-47; Fig. 3).
With respect to claim 8: Treese from the combination of Treese and Myracle further teaches the notch is located on the external surface of the disconnect sub (Fig. 2).
With respect to claim 9: The combination of Treese and Myracle does not explicitly teach the notch is a rounded groove. It would have been obvious to one having ordinary skill in the art at the time of filing to have the notch be a rounded groove, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 10: Treese from the combination of Treese and Myracle further teaches the notch extends one of: around at least a portion of the circumference of the wall of the body; around the majority of the circumference of the wall of the body; and uninterrupted around the whole circumference of the wall of the body (Figs. 2-3).
	With respect to claim 13: Treese from the combination of Treese and Myracle further teaches the notch is positioned adjacent to the left-hand thread (Fig. 2, the notch is in the middle adjacent both threads).
	With respect to claim 14: Treese from the combination of Treese and Myracle further teaches the disconnect sub comprises a tapered internal profile (Fig. 2 shows a tapered internal profile below 33).
With respect to claim 16: Treese from the combination of Treese and Myracle further teaches the tapered profile is configured to provide a landing profile (Fig. 2; the tapered internal profile below 33 could act as a landing profile since it is narrower).
With respect to claim 17: Treese from the combination of Treese and Myracle further teaches a downhole sealing device (12 and everything downhole of it) comprising a plug (“pressure testing” requires a plug; Col. 4, lines 66-74).
With respect to claim 25: Treese discloses a method of disconnection of a pipe string (16) for deployment in a wellbore (Fig. 1) of an oil, gas, or water well from a downhole sealing device (12), the method comprising: 
providing a disconnect sub (14) in accordance with claim 26 (see rejection of claim 26 above); 
connecting the downhole sealing device to the disconnect sub at the first end (30) of the disconnect sub (Fig. 2), and connecting the disconnect sub at the second end (28) to the pipe string for running downhole (Fig. 2); and 
disconnecting the pipe string from the downhole sealing device by applying an axial tensile load to the disconnect sub equal to or greater than the tensile break value of the disconnection point (Col. 3, lines 25-35; Col. 4, lines 33-47; Fig. 3).

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Treese and Myracle as applied to claim 26 above, and further in view of Hudson (US 5,732,775).
With respect to claim 18: The combination of Treese and Myracle teaches all aspects of the invention except for the diverter valve and sleeve.
Hudson teaches a diverter valve (68), the diverter valve comprising a set of radially-arranged ports (68) extending through the wall of the body between the throughbore of the disconnect sub and the outer surface of the body (Figs. 6a-c); and 

With respect to claim 19: Hudson from the combination of Treese, Myracle, and Hudson further teaches the sleeve comprises seals (86) that straddle the radial ports such that the radial ports are sealed in both an uphole and downhole direction (Col. 4, lines 27-46; Fig. 6a).
With respect to claim 20: The combination of Treese and Myracle teaches all aspects of the invention except for the diverter valve.
Hudson teaches a diverter valve comprising:
a set of radially-arranged ports (68) extending between the throughbore of the disconnect sub and the outer surface of the body (Figs. 6a-c); and 
an axially movable ball seat (88; Figs. 6a-b), wherein the ball seat comprises a throughbore (Figs. 6a-b);
wherein in a first configuration of the ball seat, the ball seat obstructs the radial ports (Col. 4, lines 27-46; Fig. 6a), restricting fluid communication between the throughbore of the disconnect sub and the annulus of the wellbore but permitting fluid flow through the throughbore of the disconnect sub in use (Col. 4, lines 27-46; Fig. 6a); and 
wherein in a second configuration of the ball seat, fluid flow through the throughbore of the disconnect sub is restricted and fluid communication between the throughbore of the disconnect sub and the annulus is permitted in use (Col. 4, lines 27-46; Fig. 6b). 

With respect to claim 21: Hudson from the combination of Treese, Myracle, and Hudson further teaches the ball seat comprises at least one seal (86), wherein in the first configuration of the ball seat the seal restricts fluid from entering the radial ports (Fig. 6a).
With respect to claim 22: Hudson from the combination of Treese, Myracle, and Hudson further teaches in combination with a ball (90) and wherein the ball seat is configured to receive the ball when dropped from surface (Fig. 6b), wherein the ball acts to block the throughbore of the ball seat, thereby preventing fluid flow through the throughbore of the ball seat and increasing fluid pressure within the throughbore of the pipe (Col. 4, lines 27-46; Fig. 6b).
With respect to claim 23: Hudson from the combination of Treese, Myracle, and Hudson further teaches the ball seat is configured to actuate from the first configuration into the second configuration when a threshold pressure is reached within the throughbore (Col. 4, lines 27-46; Fig. 6b).
With respect to claim 24: Hudson from the combination of Treese, Myracle, and Hudson further teaches when the ball seat is restrained in the first configuration by one or more separable members (“shear pins” Col. 4, lines 27-46; Fig. 6b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672